Citation Nr: 0014905	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  97-24 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for dependent's educational assistance under 
Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from January 1942 to 
November 1947.  The appellant is the surviving spouse of the 
veteran.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by the 
Department of Veterans Affairs (VA) Roanoke, Virginia, 
Regional Office (RO), denying the appellant entitlement to 
service connection for the cause of the veteran's death and 
denying basic eligibility for dependent's educational 
assistance.


FINDINGS OF FACT

1.  The veteran's death was caused by squamous cell carcinoma 
of the left nose and maxilla with metastasis to the left lung 
and shoulder; at the time of death service connection was not 
in effect for any disability.

2.  There has been no demonstration of a causal relationship 
between the veteran's squamous cell carcinoma first shown 
many years after service and any incident of service 
including ionizing radiation to which he was exposed therein.

3.  At the time of death, the veteran did not have a 
permanent and total service-connected disability.





CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 1991); 
38 C.F.R. §§ 3.307, 3.309, 3.311, 3.312 (1999).

2.  The required conditions for eligibility for dependent's 
educational assistance under Chapter 35, Title 38, United 
States Code, have not been met.  38 C.F.R. § 3.807 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's death certificate indicates that the veteran 
died while an inpatient at a VA medical facility on June [redacted], 
1996.  The veteran was 73 years of age at the time of death.  
His immediate cause of death was recorded as squamous cell 
carcinoma of the left nose and maxilla with metastasis to the 
left lung and shoulder.  No autopsy was performed.

In June 1996, the appellant submitted a claim for dependency 
and indemnity compensation, death pension and accrued 
benefits.  VA and private medical records then on file 
indicate that the veteran was initially diagnosed as having 
basal cell carcinoma involving the left nose in February 
1980.  He later was diagnosed as having recurrent squamous 
cell carcinoma of the skin of the nose.  In the mid 1990's 
squamous cell carcinoma of the left lung was diagnosed.

In a letter dated in November 1996, the Defense Special 
Weapons Agency, now the Defense Threat Reduction Agency, 
hereinafter the DTRA, informed the RO that the veteran was a 
confirmed participant of Operation Crossroads.  It was 
further indicated that research was under way by that agency 
to determine the veteran's radiation exposure potential.

In December 1996, the DTRA reported that the veteran served 
aboard the U.S.S. Sylvania from June 12 to December 17, 1946, 
and was exposed to contaminants in Bikini Lagoon, Marshall 
Islands, that were deposited by shot Baker, Operation 
Crossroads, on July 25, 1946.  His dose from external 
emitters resulting from service on the U.S.S. Sylvania was 
reported as 0.69 rem and because the contaminants in Bikini 
Lagoon were determined to be not available for inhalation or 
ingestion, his (50-year) committed dose equivalent to any 
internal organ was reported to be 0.00 rem.  It was further 
noted that the veteran had helped to decommission two ships, 
the U.S.S. ATA 24 and U.S.S. Wildcat (AW-2) at the Bremerton, 
Washington, Naval Shipyard in 1947, which had also 
participated in Crossroads.  It was stated, however, that 
prior to their decommissioning these ships had been 
decontaminated and their final radiological clearance had 
been granted.  His dose from external and internal emitters 
while working on ATA 24 and Wildcat at Bremerton is, 
therefore, 0.00 rem.  The DTRA also reported that overall the 
radiation exposures of Crossroads were relatively low.  
Approximately 99 percent of all radiation exposures ranged 
from 0 to 0.5 rem gamma.  The highest recorded cumulative 
exposure for an individual at the operation was 3.72 rem 
gamma.  It was further noted that this exposure is within 
present national occupational radiation exposure standards, 
which permit 5.0 rem gamma per year.

In March 1997, VA's Director, Compensation and Pension 
Service, requested that VA's Undersecretary for Health review 
the available evidence and furnish an opinion as to whether 
it is likely, unlikely, or as likely as not that the 
veteran's squamous cell carcinoma of the skin and left 
turbinate and of the left lobe of the lung resulted from 
exposure to radiation in service.

In an April 1997 letter, the VA's Undersecretary for Health 
reported that it is calculated that exposure to 6.3 rads or 
less of ionizing radiation at age 24 provides a 99 percent 
credibility that there is no reasonable possibility that it 
is likely as not that the veteran's lung cancer is related to 
exposure to ionizing radiation.  It was added that in 
arriving at this calculation the screening dose for an 
individual other than a known regular smoker was used since 
the veteran reported having stopped smoking five or more 
years prior to his diagnosis of lung cancer.  It was further 
noted that for nonsmokers this estimate would be modified 
somewhat but probably not below a calculated value of 4 rads.  
It was also observed that a screening dosage for skin cancer 
was not provided in the reference literature (CIRRPC Science 
Panel Report, Number 6, 1998).  It was however noted that 
skin cancer usually has been attributed to ionizing radiation 
at higher doses, e.g., several hundred rads.  Excess numbers 
of basal cell cancers also have been reported in skin, which 
received estimated doses of 9 to 12 rads in margins of 
irradiated areas.  The information in Health Effects of 
Exposure to Low Levels of Ionizing Radiation (BEIR V), 1990, 
pages 325 to 327, was referenced.  The VA Undersecretary for 
Health concluded that it is unlikely that the veteran's 
squamous cell skin cancer with extensive involvement of the 
face including the left inferior turbinate or squamous cell 
cancer of the lung could be attributed to exposure to 
ionizing radiation in service.

In December 1998, VA Director Compensation and Pension 
Services notified the RO that beginning in February 1998 the 
DTRA has been able to furnish special radiation dose 
assessments for skin and eye exposure.  The Director stated 
that because the appellant's case involved a question 
concerning the veteran's skin cancer further information 
would be requested from the DTRA.

In June 1999, the DTRA again reported that the veteran was 
present at Operation Crossroads.  They added that a careful 
search of dosimetry data revealed no record of radiation 
exposure for the veteran.  However, a scientific dose 
reconstruction indicated that the veteran would have received 
a probable dose of 0.708 rem gamma (0.7 rem rounded) with an 
upper bound of 1.8 rem gamma.  The veteran's skin dose to the 
face (nose and maxilla) and left shoulder was 1.8 rem.  It 
was added that the veteran had virtually no potential for 
exposure to neutron radiation due to the distance of the 
veteran's unit from ground zero and no potential for internal 
exposure based on his unit activities.  His (50 year) 
committed dose equivalent to the lung and pancreas was 0.0 
rem.

In August 1999, VA's Director for Compensation and Pension 
Service requested that the VA's Undersecretary for Health 
again review the available evidence including that recently 
assembled by the DTRA in June 1999 for a determination of the 
likelihood that the veteran's squamous cell carcinoma was 
attributable to his inservice radiation exposure.

In a September 1999 letter, the VA's Undersecretary for 
Health, Chief Public Health and Environmental Hazards 
Officer, reported that she had considered the veteran's 
exposure to doses of ionizing radiation as calculated by the 
DTRA, the relative sensitivity of the lungs and skin to 
induction of squamous and basal cell cancer by ionizing 
radiation, the veteran's gender, age, as well as the time 
lapse between exposure and the onset of the disease 
(approximately 46 years) and concluded that it was unlikely 
that the veteran's basal and squamous cell skin cancer or 
squamous cell lung cancer could be attributed to exposure to 
ionizing radiation in service.  In October 1999, the Director 
of Compensation and Pension Services informed the RO of this 
opinion.  He further stated that in light of this opinion 
that it is unlikely that the veteran's multiple basal and 
squamous cell skin cancers or squamous cell lung cancer can 
be attributed to exposure to ionizing radiation in service.

In August 1999 the appellant submitted an eight-page report 
drafted by the veteran, which recounted his Navy experience 
during and after World War II, to include his participation 
in Operation Crossroads.  Also submitted at this time were 
photographs of the veteran in his later years showing the 
effects of his skin cancer as well as a picture of the atomic 
detonation at Bikini Atoll reportedly taken at a distance of 
7 miles.

II.  Legal Analysis

The record shows that the appellant's claim is well grounded, 
meaning that it is plausible.  The veteran is shown to have 
been exposed to ionizing radiation in service and to have 
subsequently developed skin and  squamous cell lung cancer, 
which are not "diseases specific to radiation-exposed 
veterans" as defined at 38 C.F.R. § 3.309(d), but are 
"radiogenic disease[s]" listed at 38 C.F.R. § 3.311(b), 
thus requiring further development of the claim as specified 
in the latter regulation.  The Board finds that all relevant 
and available evidence for disposition of this claim has been 
obtained and that no further assistance to the appellant is 
required to comply with VA's duty to assist her.  See 
38 U.S.C.A. § 5107(a).

In order to establish service connection for the cause of the 
veteran's death, the evidence of record must show that a 
disability incurred or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The term "radiation-exposed veteran" means a veteran who 
participated in a "radiation-risk activity."  The term 
"radiation-risk activity" includes such activity as on site 
participation in a test involving the atmospheric detonation 
of a nuclear device or the occupation of Hiroshima, Japan, 
during the period from August 6, 1945, through July 1, 1946.  
See 38 C.F.R. § 3.309(d)(3).

For all radiation exposed veterans, the following cancers 
shall be service connected provided the rebuttable 
presumption provisions of 38 C.F.R. § 3.307 are also 
satisfied: (i)  Leukemia (other than chronic lymphocytic 
leukemia); (ii) Cancer of the thyroid; (iii) Cancer of the 
breast; (iv) Cancer of the pharynx; (v) Cancer of the 
esophagus; (vi) Cancer of the stomach; (vii) Cancer of the 
small intestine; (viii) Cancer of the pancreas; (ix) Multiple 
myeloma; (x) Lymphomas (except Hodgkin's disease); (xi) 
Cancer of the bile ducts; (xii) Cancer of the gallbladder; 
(xiii) Primary liver cancer (except if cirrhosis or hepatitis 
B is indicated); (xiv) Cancer of the salivary gland; (xv) 
Cancer of the urinary tract; (xvi) Bronchiolo-alveolar 
carcinoma of the lung.  See 38 U.S.C.A. § 1112(c) (as amended 
by Pub. L. 106-117, § 503, effective Nov. 30, 1999, adding 
bronchiolo-alveolar carcinoma of the lung); 38 C.F.R. § 3.309 
(d)(1), (2).  The veteran did not have any of these cancers, 
so the statutory presumption of 38 U.S.C.A. § 1112(c); 38 
C.F.R. § 3.309(d)(1), (2) is not applicable.

The "radiogenic" diseases listed at 38 C.F.R. § 3.311(b), 
which includes most cancers found five years or more after 
service, may be service connected if the Undersecretary for 
Benefits determines that they are related to ionizing 
radiation exposure while in service.  If the Undersecretary 
for Benefits determines there is no reasonable possibility 
that the veteran's disease resulted from radiation exposure 
in service, the Undersecretary for Benefits shall so inform 
the RO in writing, setting forth the rationale for this 
conclusion.  See 38 C.F.R. § 3.311(c)(1)(ii).

The Board notes that there is no evidence that the veteran's 
skin and/or lung cancers, chronic diseases within the 
provisions of 38 C.F.R. §§ 3.307 and 3.309(a), were present 
in service or manifested within one year of separation from 
service.  Furthermore, there is no indication in the claims 
file and the appellant has not contended that the veteran's 
fatal carcinomas were manifested at any time prior to 
February 1980.  Nor is there any issue of "hypothetical 
entitlement" to DIC under 38 U.S.C.A. § 1318(b), because the 
claim was filed after March 1992.  Marso v. West, 13 Vet. 
App. 260 (1999).  Rather, the crux of this claim is that the 
veteran's fatal cancers were the result of his exposure to 
ionizing radiation in service.

The veteran was exposed to ionizing radiation in service 
based on his participation in Operation Crossroads.  He also 
subsequently developed a radiogenic disease, squamous cell 
cancer of the skin and lung, under 38 C.F.R. § 3.311(b)(2).  
In light of these circumstances the Undersecretary for 
Benefits obtained an opinion from the Undersecretary for 
Health, VA Chief of Public Health, as provided in the 
regulations.  This opinion indicated that there is no 
reasonable possibility that the cancers implicated in the 
veteran's death were caused by radiation exposure during 
active service.  And the Undersecretary for Benefits has 
opined that it is unlikely that the veteran's cancers were 
the result of radiation exposure during service.  There is no 
contrary competent medical evidence in the claims file.

It is clear that the appellant feels that the veteran's fatal 
cancer was caused by his exposure to radiation as a result of 
his participation in Operation Crossroads.  However, based 
upon the foregoing, the Board finds that, by a preponderance 
of the evidence, the veteran's skin and lung cancers were not 
caused by his exposure to ionizing radiation while in service 
and, accordingly, the claim must be denied.  The Board notes 
that the appellant, as a lay person, is not competent to give 
an opinion regarding medical causation or diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1993).  
Consequently her statements cannot be used to establish a 
causal connection between the veteran's exposure to radiation 
and his subsequent fatal carcinomas.  Accordingly, there is 
no basis for a finding of service connection for the cause of 
the veteran's death.  


III.  Educational Assistance Under 38 U.S.C.A. Chapter 35

For the purposes of dependent's educational assistance under 
38 U.S.C.A. Chapter 35, a child or surviving spouse of the 
veteran will have basic eligibility for benefits where the 
veteran was discharged under other than dishonorable 
conditions, and had a permanent and total service-connected 
disability in existence at the date of the veteran's death; 
or where the veteran died as the result of a service-
connected disability.  38 C.F.R. § 3.807(a).  In this case, 
the veteran did not have a permanent and total service-
connected disability at the time of his death, and, as 
decided above, the appellant has not shown that the cause of 
the veteran's death was service connected.  Accordingly, the 
Board finds that the appellant has not met the conditions for 
eligibility for dependent's educational assistance under 
Chapter 35, Title 38, United States Code.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.807.

In reaching this decision, the Board has considered the 
doctrine of granting the benefit of the doubt to the 
appellant but does not find the evidence is approximately 
balanced such as to warrant its application.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Eligibility for dependent's educational assistance under 
Chapter 35, Title 38, United States Code, is denied.



		
	J. E. DAY
	Member, Board of Veterans' Appeals




 

